

EXHIBIT 10(ss)
DARDEN RESTAURANTS, INC.
2002 STOCK INCENTIVE PLAN
FY ____ RESTRICTED STOCK UNIT AWARD AGREEMENT
(United States)
This Restricted Stock Unit Award Agreement (the “Agreement”) is between Darden
Restaurants, Inc., a Florida corporation (the “Company” or “Corporation”), and
you, a person notified by the Company, and identified in the Company’s records,
as the recipient of an Award of Restricted Stock Units during the Company’s
fiscal year ____. This Agreement is effective as of the date of grant
communicated to you and set forth in the Company’s records (the “Grant Date”).
The Company wishes to award to you a number of Restricted Stock Units, subject
to certain restrictions as provided in this Agreement, in order to carry out the
purpose of the Company’s 2002 Stock Incentive Plan (the “Plan”).
Accordingly, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the Company and you hereby agree as follows:
1.Award of Restricted Stock Units.
The Company hereby grants to you, effective as of the Grant Date, an Award of
Restricted Stock Units for that number of Restricted Stock Units communicated to
you and set forth in the Company’s records (the “RSUs”), on the terms and
conditions set forth in such communications, this Agreement and the Plan. Each
RSU represents the right to receive, on the vesting date or dates communicated
to you and set forth in the Company’s records, one share of the Company’s Common
Stock, no par value (the “Common Stock”).
2.    Rights with Respect to the RSUs.
The RSUs granted hereunder do not and shall not give you any of the rights and
privileges of a shareholder of Common Stock. Your rights with respect to the
RSUs shall remain forfeitable at all times prior to the date or dates on which
such rights become vested, and the restrictions with respect to the RSUs lapse,
in accordance with Sections 3 or 5 hereof. Your right to receive cash payments
with respect to the RSUs is more particularly described in Section 8(b) hereof.
3.    Vesting.
Subject to the terms and conditions of this Agreement, the RSUs shall vest, and
the restrictions with respect to the RSUs shall lapse, on the date or dates and
in the amount or amounts communicated to you and set forth in the Company’s
records if you remain continuously employed by the Company or an Affiliate of
the Company until the respective vesting dates.
4.    Definitions of Change in Control, Cause and Good Reason.

 

--------------------------------------------------------------------------------



(a)    Change in Control. For purposes of this Agreement, a “Change in Control”
shall mean:
(i)    Any individual, entity or group (within the meaning of Section 13(d)(3)
or 14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (a “Person”) becomes the beneficial owner (within the meaning of Rule
13d-3 promulgated under the Exchange Act) of 30% or more of either (x) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (y) the combined voting power of the then-outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this Section 4(a)(i), the following acquisitions shall not
constitute a Change in Control: (A) any acquisition directly from the Company,
(B) any acquisition by the Company, (C) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any company
controlled by, controlling or under common control with the Company or (D) any
acquisition pursuant to a transaction that complies with Sections 4(a)(ii)(x),
(y) and (z);
(ii)    Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar transaction involving the Company or any of its
subsidiaries, a sale or other disposition of all or substantially all of the
assets of the Company, or the acquisition of assets or securities of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (x) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 50% of the then-outstanding shares of
common stock (or, for a non-corporate entity, equivalent securities) and the
combined voting power of the then-outstanding voting securities entitled to vote
generally in the election of directors (or, for a non-corporate entity,
equivalent governing body), as the case may be, of the entity resulting from
such Business Combination (including, without limitation, an entity that, as a
result of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries) in
substantially the same proportions as their ownership immediately prior to such
Business Combination of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities, as the case may be, (y) no Person (excluding any
entity resulting from such Business Combination or any employee benefit plan (or
related trust) of the Company or such entity resulting from such Business
Combination) beneficially owns, directly or indirectly, 30% or more of,
respectively, the then-outstanding shares of common stock (or, for a
non-corporate entity, equivalent securities) of the entity resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such entity, except to the extent that such



--------------------------------------------------------------------------------



ownership existed prior to the Business Combination, and (z) at least a majority
of the members of the board of directors (or, for a non-corporate entity,
equivalent governing body) of the entity resulting from such Business
Combination were members of the Board at the time of the execution of the
initial agreement or of the action of the Board providing for such Business
Combination; or
(iii)    Approval by the stockholders of the Company of a complete liquidation
or dissolution of the Company.
(b)    Cause. Your employment may be terminated for Cause if the Committee
administering the Plan, after you shall have been afforded a reasonable
opportunity to appear in person together with counsel before the Committee and
to present such evidence as you deemed appropriate, determines that Cause
exists. For purposes of this Agreement, “Cause” means (i) an act or acts of
fraud or misappropriation on your part which result in or are intended to result
in your personal enrichment at the expense of the Company and which constitute a
criminal offense under State or Federal laws, (ii) your continued failure to
substantially perform your duties with the Company (other than any such failure
resulting from your incapacity due to physical or mental illness), after a
written demand for substantial performance is delivered to you by the Committee,
which demand specifically identifies the manner in which the Committee believes
that you have not substantially performed your duties; (iii) your willful
engagement in conduct that is demonstrably and materially injurious to the
Company, monetarily or otherwise; or (iv) your conviction of, or entering into a
plea of either guilty or nolo contendere to, any felony, including, but not
limited to, a felony involving moral turpitude, embezzlement, theft or similar
act that occurred during or in the course of your employment with the Company.
For purposes of this Agreement, an act, or failure to act, shall not be deemed
to be “willful” unless it is done, or omitted to be done, by you in bad faith or
without a reasonable belief that the action or omission was in the best
interests of the Company.
(c)    Good Reason. For purposes of this Agreement, “Good Reason” means:
(i)    without your express written consent, (A) the assignment to you of any
duties inconsistent in any substantial respect with your position, authority or
responsibilities as in effect during the 90-day period immediately preceding the
date of the consummation of a Change in Control or (B) any other substantial
adverse change in such position (including titles), authority or
responsibilities; or
(ii)    a material reduction in your base salary, target annual bonus
opportunity, long-term incentive opportunity or aggregate employee benefits as
in effect immediately prior to the date of the consummation of a Change in
Control, other than (A) an inadvertent failure remedied by the Company promptly
after receipt of notice thereof given by you or (B) with respect to aggregate
employee benefits only, any such failure resulting from an across-the-board
reduction in employee benefits applicable to all similarly situated employees of
the Company generally.



--------------------------------------------------------------------------------



You shall only have Good Reason if (A) you have provided notice of termination
to the Company of any of the foregoing conditions within ninety (90) days of the
initial existence of the condition, (B) the Company has been given at least
thirty (30) days following receipt of such notice to cure such condition, and
(C) if such condition is not cured within such thirty (30) day period, you
actually terminate employment within sixty (60) days after the notice of
termination. Your mental or physical incapacity following the occurrence of an
event described above in clauses (i) or (ii) shall not affect your ability to
terminate employment for Good Reason and your death following delivery of a
notice of termination for Good Reason shall not affect your estate’s entitlement
to settlement of the RSUs as provided hereunder upon a termination of employment
for Good Reason.
5.    Early Vesting; Forfeiture.
If you cease to be employed by the Company or an Affiliate of the Company prior
to the vesting of the RSUs pursuant to Section 3 hereof, your rights to all of
the unvested RSUs shall be immediately and irrevocably forfeited, including the
right to receive cash payments pursuant to Section 8(b) hereof, except that:
(a)    Notwithstanding the vesting provisions contained in Section 3 above, but
subject to the other terms and conditions contained in this Agreement, if,
within two years after the date of the consummation of a Change in Control that
occurs after the Grant Date, the Company terminates your employment for any
reason other than for Cause, death or Disability, or you terminate employment
for Good Reason, you shall become immediately and unconditionally vested in all
RSUs and the restrictions with respect to all of the RSUs shall lapse.
(b)    If (i) the Company or an Affiliate of the Company terminates your
employment involuntarily and not for Cause prior to the vesting of the RSUs
pursuant to Section 3 hereof, (ii) your combined age and years of service with
the Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) equal at least 70 and (iii) you were not
designated as an officer-level employee in the Company payroll system with the
Peoplesoft identifier “OFC” or its equivalent on the Grant Date, then the RSUs
will vest on a pro rata basis on the date of your termination of employment,
based on the number of full months of employment completed from the Grant Date
to the date of your termination of employment divided by the number of full
months in the vesting period for any unvested RSUs, and your rights to all of
the unvested RSUs shall be immediately and irrevocably forfeited;
(c)    If you retire on or after age 65 with five years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) (“Normal Retirement”) prior to the
vesting of the RSUs pursuant to Section 3 hereof, you shall become immediately
and unconditionally vested in all RSUs and the restrictions with respect to all
RSUs shall lapse on the date of your Normal Retirement;



--------------------------------------------------------------------------------



(d)    If you retire on or after age 55 with ten years of service with the
Company or an Affiliate of the Company (pursuant to the method for crediting
service under the Darden Savings Plan) but before Normal Retirement (“Early
Retirement”) and you were not designated as an officer-level employee in the
Company payroll system with the Peoplesoft identifier “OFC” or its equivalent on
the Grant Date, the RSUs will vest on a pro rata basis on the date of your Early
Retirement, based on the number of full months of employment completed from the
Grant Date to the date of your Early Retirement divided by the number of full
months in the vesting period for any unvested RSUs, and your rights to all of
the unvested RSUs shall be immediately and irrevocably forfeited;
(e)    If you die prior to the vesting of the RSUs pursuant to Section 3 hereof,
you shall become immediately and unconditionally vested in all RSUs and the
restrictions with respect to all RSUs shall lapse on the date of your death. No
transfer by will or the applicable laws of descent and distribution of any RSUs
which vest by reason of your death shall be effective to bind the Company unless
the Committee administering the Plan shall have been furnished with written
notice of such transfer and a copy of the will or such other evidence as the
Committee may deem necessary to establish the validity of the transfer; or
(f)    If you become Disabled (as defined below) prior to the vesting of the
RSUs pursuant to Section 3 hereof, you shall become immediately and
unconditionally vested in all RSUs and the restrictions with respect to all RSUs
shall lapse on the date on which the Committee administering the Plan makes the
determination that you are Disabled. For purposes of this Agreement, “Disabled”
or “Disability” means you have a disability due to illness or injury which is
expected to be permanent in nature and which prevents you from performing the
material duties required by your regular occupation, all as determined by the
Committee administering the Plan.
If you have met the age and service conditions set forth in Sections 5(c) or
5(d) at the time of becoming Disabled, then such disability shall only
accelerate the payment of (and the lapse of restrictions with respect to) RSUs
which are no longer subject to a substantial risk of forfeiture if the
disability constitutes a “disability” within the meaning of Code Section 409A
(and the guidance issued thereunder) (a “Section 409A Disability”). If the
disability does not qualify as a Section 409A Disability, and you have met the
foregoing age and service conditions, this Section 5(f) shall not apply to you
and the RSUs shall be paid (and the restrictions with respect thereto shall
lapse) at the time otherwise provided for under this Agreement.


6.    Restriction on Transfer.
Except as contemplated by Section 5(e) hereof, none of the RSUs may be sold,
assigned, transferred, pledged, attached or otherwise encumbered, and no attempt
to transfer the RSUs, whether voluntary or involuntary, by operation of law or
otherwise, shall vest the transferee with any interest or right in or with
respect to the RSUs.



--------------------------------------------------------------------------------



7.    Financial Restatements.
This Section 7 only applies to you if at any time you were or are designated as
an officer-level employee in the Company payroll system with the Peoplesoft
identifier “OFC” or its equivalent. Notwithstanding the provisions of Sections
3, 5 and 8 of this Agreement, if (a) the Company is required to restate its
financial statements due to fraud and (b) the Committee administering the Plan
determines that you have knowingly participated in such fraud, then the
Committee may, in its sole and absolute discretion, at any time within two years
following such restatement, require you to, and you shall immediately upon
notice of such Committee determination, repay to the Company any cash payments
received by you or your personal representative pursuant to Section 8(b) of this
Agreement, return to the Company any shares of Common Stock received by you or
your personal representative from the payment of the RSUs pursuant to Section 8
of this Agreement and pay to the Company in cash the amount of any proceeds
received by you or your personal representative from the disposition or transfer
of, and any dividends and other distributions of cash or property received by
you or your personal representative with respect to, any shares of Common Stock
received by you or your personal representative from the payment of the RSUs
pursuant to Section 8 of this Agreement, in each case during the period
commencing two years before the beginning of the restated financial period and
ending on the date of such Committee determination. In addition, all of your
rights to RSUs that are not vested on the date that the Committee makes such
determination shall be immediately and irrevocably forfeited, including the
right to receive cash payments on such RSUs pursuant to Section 8(b) of this
Agreement. Notwithstanding anything to the contrary in this Section 7, the
Committee shall have the authority and discretion to make any determination
regarding the specific implementation of this Section 7 with respect to you.
8.    Payment of RSUs; Issuance of Common Stock.
(a)    No shares of Common Stock shall be issued to you prior to the date on
which the applicable RSUs vest, in accordance with the terms and conditions
communicated to you and set forth in the Company’s records. After any RSUs vest
pursuant to Sections 3 or 5 hereof, the Company shall promptly, but no later
than 30 days following the applicable vesting date, cause to be issued in your
name one share of Common Stock for each RSU. Following payment of the applicable
withholding taxes pursuant to Section 10 hereof, the Company shall promptly
cause such shares of Common Stock (less any shares withheld to pay taxes) to be
delivered, either by book-entry registration or in the form of a stock
certificate or certificates, registered in your name or in the names of your
legal representatives, beneficiaries or heirs, as the case may be; provided,
however, that any distribution (including any distribution of amounts otherwise
described in Section 8(b) below) to any “specified employee” as determined in
accordance with procedures adopted by the Company that reflect the requirements
of Code Section 409A(a)(2)(B)(i) (and any applicable guidance thereunder) on
account of a separation from service shall be made as soon as practicable after
the first day of the seventh month following such separation from service (or,
if earlier, the date of the specified employee’s death). The Company will not
deliver any fractional share of Common Stock but will pay, in lieu thereof, the
Fair Market Value of such fractional share of Common Stock.



--------------------------------------------------------------------------------



(b)    Upon the vesting of the RSUs, the Company shall make a cash payment to
you (subject to the delay for specified employees in Section 7(a)) equal to the
amount of cash dividends that the Company paid per share of Common Stock to
holders generally during the period prior to the vesting of the RSUs, multiplied
by the number of RSUs, without interest, and less any tax withholding amount
applicable to such payment. If the RSUs are forfeited prior to vesting, such
cash payment in respect of the RSUs shall also be forfeited.
9.    Adjustments.
In the event that the Committee administering the Plan shall determine that any
dividend or other distribution (whether in the form of cash, shares of Common
Stock, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase or exchange of shares or other securities of the
Company, issuance of warrants or other rights to purchase shares or other
securities of the Company or other similar corporate transaction or event
affects the Common Stock such that an adjustment of the RSUs is determined by
the Committee administering the Plan to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the attached Award Certificate and this Agreement, then the
Committee shall, in such manner as it may deem equitable, in its sole
discretion, adjust any or all of the number and type of shares subject to the
RSUs.
10.    Taxes.
(a)    You acknowledge that you will consult with your personal tax advisor
regarding the income tax consequences of the grant of the RSUs, the receipt of
cash payments pursuant to Section 8(b) hereof, the vesting of the RSUs and the
receipt of shares of Common Stock upon the vesting of the RSUs, and any other
matters related to this Agreement. In order to comply with all applicable
federal, state, local or foreign income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that all applicable federal,
state, local or foreign payroll, withholding, income or other taxes, which are
your sole and absolute responsibility, are withheld or collected from you.
(b)    In accordance with the terms of the Plan, and such rules as may be
adopted by the Committee administering the Plan, you may elect to satisfy any
applicable tax withholding obligations arising from the vesting of the RSUs and
the corresponding receipt of shares of Common Stock and cash payments by (i)
delivering cash (including check, draft, money order or wire transfer made
payable to the order of the Company), (ii) having the Company withhold a portion
of the shares of Common Stock or cash otherwise to be delivered having a Fair
Market Value equal to the amount of such taxes, or (iii) delivering to the
Company shares of Common Stock having a Fair Market Value equal to the amount of
such taxes. The Company will not deliver any fractional share of Common Stock
but will pay, in lieu thereof, the Fair Market Value of such fractional share of
Common Stock. Your election must be made on or before the date that the amount
of tax to be withheld is determined.



--------------------------------------------------------------------------------



11.    General Provisions.
(a)    Interpretations. This Agreement is subject in all respects to the terms
of the Plan. A copy of the Plan is available upon your request. Terms used
herein which are defined in the Plan shall have the respective meanings given to
such terms in the Plan, unless otherwise defined herein. In the event that any
provision of this Agreement is inconsistent with the terms of the Plan, the
terms of the Plan shall govern. Any question of administration or interpretation
arising under this Agreement shall be determined by the Committee administering
the Plan, and such determination shall be final, conclusive and binding upon all
parties in interest. To the extent that any Award granted by the Company is
subject to Code Section 409A, such Award shall be subject to terms and
conditions that comply with the requirements of Code Section 409A to avoid
adverse tax consequences under Code Section 409A.
(b)    No Right to Employment. Nothing in this Agreement or the Plan shall be
construed as giving you the right to be retained as an employee of the Company
or any Affiliate of the Company. In addition, the Company or an Affiliate of the
Company may at any time dismiss you from employment, free from any liability or
any claim under this Agreement, unless otherwise expressly provided in this
Agreement.
(c)    Reservation of Shares. The Company shall at all times prior to the
vesting of the RSUs reserve and keep available such number of shares of Common
Stock as will be sufficient to satisfy the requirements of this Agreement.
(d)    Securities Matters. The Company shall not be required to deliver any
shares of Common Stock until the requirements of any federal or state securities
or other laws, rules or regulations (including the rules of any securities
exchange) as may be determined by the Company to be applicable are satisfied.
(e)    Headings. Headings are given to the sections and subsections of this
Agreement solely as a convenience to facilitate reference. Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of this Agreement or any provision hereof.
(f)    Arbitration. Except for injunctive relief as set forth herein, the
parties agree that any dispute between the parties regarding this Agreement
shall be submitted to binding arbitration in Orlando, Florida pursuant to the
Darden dispute resolution program.
(g)    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the State of Florida (without giving effect to the
conflict of law principles thereof). Employee agrees that the state and federal
courts of Florida shall have jurisdiction over any litigation between you and
the Company regarding this Agreement, and you expressly submit to the exclusive
jurisdiction and venue of the federal and state courts sitting in Orange County,
Florida.



--------------------------------------------------------------------------------



(h)    Notices. You should send all written notices regarding this Agreement or
the Plan to the Company at the following address:
Darden Restaurants, Inc.
Supervisor, Stock Compensation Plans
1000 Darden Center Drive
Orlando, FL 32837


(i)    Award Agreement and Related Documents. This RSU Award Agreement shall
have no force or effect unless you have been notified by the Company, and
identified in the Company’s records, as the recipient of a RSU Grant. You are
not required to execute this Agreement, but you will have ten days from the
Grant Date to notify the Company of any issues regarding the terms and
conditions of this Agreement; otherwise, you will be deemed to agree with them.
In connection with your RSU Grant and this Award Agreement, the following
additional documents were made available to you electronically, and paper copies
are available on request directed to the Company’s Compensation Department: (i)
the Plan; and (ii) a Prospectus relating to the Plan.



